Citation Nr: 1625313	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  15-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA), Regional Office.  

The Veteran was previously represented by a private attorney.  In February 2015, the RO informed him that attorney was no longer authorized to represent claimants before VA.  The Veteran was given the opportunity to appoint a new representative, but to date has not done so. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, it is found that a remand is in order to ensure that the Veteran's claim receives full and fair consideration.

The Veteran has stated he injured his knee in 1954 in Turkey when he fell while exiting a plane.  He indicated that he was seen by a Turkish doctor, who did not x-ray the knee (he did not believe that they had a machine).  The doctor wrapped the knee, which was stiff for about a week.  He stated that from that time until 2011 he had occasional pain; however, since that time, the pain had become severe.  He had had an MRI, infusions, physical therapy and steroid injections.  The record indicates that he underwent a total knee replacement in October 2013.

The Board notes that there are no service treatment records available because they were destroyed in the 1973 fire at the National Personnel Records Center.  A January 2013 VA Form 21-3101, Request for Information, also indicated that there were no Surgeon General Office records available either.

The Veteran was afforded a VA examination in September 2014.  Degenerative joint disease (DJD) of the left knee was diagnosed.  The examiner was instructed to accept as true the Veteran's statements as to the injury sustained in service.  After reviewing the available records and following a physical examination, the examiner stated as follows:

I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION.  A fall he suffered while exiting a plane in Turkey in 1954 when he landed on his left knee.  Veterans service records were destroyed in a fire.  Veteran states that he has had knee pain since the injury.  Medical records were submitted and no evidence of any knee problems were noted.  Once sufficient medical records are obtained a better opinion can be formulated.

While it is true that the records that have been associated with the Veteran's claims file do not refer to any left knee complaints, the Board cannot find any indication in the record that the Veteran was specifically requested to identify from whom he had sought treatment for his left knee.  The Veteran has referred to what appears to be extensive treatment, to include a left knee replacement performed in 2013.  None of these records have been identified by him.  It is essential that all records pertaining to the treatment of the left knee be obtained, since the September 2014 VA examiner had stated that once sufficient treatment records were submitted a better etiological opinion, one that did not rely on mere speculation, could be made.  Therefore, the RO must locate and associate with the claims folder all treatment records relating specifically to treatment of the Veteran's left knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his left knee since service, to include the total knee replacement surgery.  

If non-VA records are not obtained on the first request, the RO will make at least one more attempt to obtain the records.  

As to any identified VA records, the RO will continue efforts to obtain the records until it is determined that they are unavailable or that further attempts would be futile.  

All efforts to obtain the records must be fully documented in the claims folder.  

2.  Once the above-requested development has been completed, to the extent possible, refer the claims folder to the September 2014 examiner (or to another qualified professional if no longer available) for additional review, particularly of all left knee treatment records obtained in conjunction with this remand.  

The examiner must opine as to whether it is at least as likely not (at least a 50-50 degree of probability) that the Veteran's diagnosed DJD of the left knee is etiologically related to his period of service.  In this regard, the examiner is to accept as true that the Veteran sustained an injury to the left knee in service in 1954 as he described.  

Another examination may be conducted if it is deemed necessary to render the requested opinion.  

The examiner must provide a complete rationale for the opinion offered.  If the opinion still cannot be made without resort to mere speculation, this must also be fully explained (it should be clear in the examiner's remarks whether the opinion cannot be determined from current medical knowledge).

3.  Once the above development has been completed, readjudicate the Veteran's claim for service connection for a left knee disability, to include DJD.  If the decision remains adverse to the Veteran, he must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




